Citation Nr: 0941044	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  02-11 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension as a 
result of exposure to lead-based paint. 

2.  Entitlement to service connection for a digestive 
disorder as a result of exposure to lead-based paint. 

3.  Entitlement to service connection for a disorder 
manifested by memory and concentration problems as a result 
of exposure to lead-based paint. 

4. Entitlement to service connection for a disorder 
manifested by muscle and joint pain as a result of exposure 
to lead-based paint. 


REPRESENTATION  

Veteran represented by:	Michael A. Leonard, Attorney 
at law
ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to January 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  By that rating action, the RO, in part, 
denied service connection for hypertension, digestive 
disorder, memory and concentration problems, and muscle and 
joint pain, each claimed as a result of exposure to lead-
based paint.  The Veteran timely appealed the RO's February 
2003 rating action to the Board. 

In an October 2004 decision, the Board denied the claims for 
service connection  for hypertension, digestive disorder, and 
disorders manifested by memory and concentration problems and 
muscle and joint pain, each claimed as a result of exposure 
to lead-based paint.  The Veteran appealed the Board's 
October 2004 decision to the Court of Appeals for Veterans 
Claims (Court).  In a May 2009 Memorandum Decision, the Court 
vacated the Board's October 2004 decision with respect to the 
service connection claims on appeal and remanded the case for 
compliance with the terms of the Court's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's essential contention is that while serving in 
the U.S. Navy from April 1969 to January 1971, and while 
stationed aboard the USS Kearsage from June 1969 to June 
1970, he was exposed to lead-based paints which caused or 
contributed to digestive symptoms, memory and concentration 
dysfunction, muscle and joint pain and hypertension.  In its 
decision, the Court found that the Veteran was competent to 
report exposure to lead-based paints, but that the issue of 
whether, and to what degree, the Veteran's current symptoms 
and disorder could be attributed to lead-based paint exposure 
must be answered by "competent medical evidence."  The 
Court directed that VA therefore afford the Veteran 
appropriate medical examinations.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO will ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment for hypertension, 
digestive disorder and disorders 
manifested by memory and concentration 
problems and muscle and joint pain that 
is not evidenced by the current record.  
The Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  After the passage of an appropriate 
period of time or upon the Veteran's 
response, the RO will afford the Veteran 
medical and any other appropriate 
examinations, to be conducted by 
appropriately-qualified physicians, to 
respond to the inquiries below.  

The examiners must be provided with the 
Veteran's claims folder, and a copy of 
this remand, and they must acknowledge 
receipt and review of these materials in 
any report or reports generated as a 
result of this remand.  

Each examiner must perform all diagnostic 
studies/tests deemed appropriate, and set 
forth all examination findings in detail 
in the examination report.  In addressing 
the opinions requested below, each 
examiner must discuss and consider any 
competent lay evidence that may be 
favorable to their respective disorder.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
must be included.

a.  With regard to hypertension, the 
examiner will report the following:

(1)  The development of the 
Veteran's hypertension, 
including earliest diagnosis 
and any early symptoms 
indicative of the onset of the 
disorder, as ascertained from a 
review of the claims folders 
and any interviews or other 
information gained subsequent 
to this remand;  

(2)  Whether, given the 
Veteran's report of exposure to 
lead-based paints during active 
military service from April 
1969 to January 1971, and the 
development of the disorder as 
noted in the preceding 
paragraph, the Veteran's 
disorder was caused or 
aggravated by any incident of 
active military service; 




b.  With regard to a digestive 
disorder, the examiner will report 
the following:

        (1)  The Veteran's current 
diagnosis;

(2)  The development of the 
Veteran's digestive disorder, 
including earliest diagnosis 
and any early symptoms 
indicative of the onset of the 
disorder, as ascertained from a 
review of the claims folders 
and any interviews or other 
information gained subsequent 
to this remand.  

(3)  Whether, given the 
Veteran's report of exposure to 
lead-based paints during active 
military service from April 
1969 to January 1971, and the 
development of the disorder as 
noted in the preceding 
paragraph, the Veteran's 
disorder was caused or 
aggravated by any incident of 
active military service. 

c.  With regard to any disorders 
manifested by memory and 
concentration problems, the examiner 
will report the following:

        (1)  The Veteran's current 
diagnosis or 
        diagnoses;

(2)  The development of the 
Veteran's memory and 
concentration problems, 
including earliest diagnosis 
and any early symptoms 
indicative of the onset of the 
disorder, as ascertained from a 
review of the claims folders 
and any interviews or other 
information gained subsequent 
to this remand.  

(3)  Whether, given the 
Veteran's report of   exposure 
to lead-based paints during 
active military service from 
April 1969 to January 1971, and 
the development of the disorder 
as noted in the preceding 
paragraph, the Veteran's 
disorder was caused or 
aggravated by any incident of 
active military service. 

d.  With regard to any disorders 
manifested by muscle and joint pain, 
the examiner will report the 
following:

(1)  The Veteran's current 
diagnosis or diagnoses, 
including confirming a 
diagnosis of arthritis as noted 
in March 2001;

(2)  The development of the 
Veteran's muscle and joint 
pain, including earliest 
diagnosis and any early 
symptoms indicative of the 
onset of the disorder, as 
ascertained from a review of 
the claims folders and any 
interviews or other information 
gained subsequent to this 
remand.  



(3)  Whether, given the 
Veteran's report of exposure to 
lead-based paints during active 
military service from April 
1969 to January 1971, and the 
development of the disorder as 
noted in the preceding 
paragraph, the Veteran's 
disorder was caused or 
aggravated by any incident of 
active military service. 

3.  Thereafter, the claims files must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  The pending claims of 
entitlement to service connection for 
hypertension, digestive disorder and 
disorders manifested by memory and 
concentration problems and muscle and 
joint pain must be readjudicated.

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
an adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review. 

The purpose of this remand is to assist the Veteran with the 
development of his service connection claims.  The Veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded. Kutscherousky v. West, 12 
Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
service connection claims.  His cooperation in VA's efforts 
to develop his claims including reporting for scheduled VA 
examinations, is both critical and appreciated.  The Veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of that claim.  38 
C.F.R. § 3.655 (2008).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2008).



_________________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2008).


